Citation Nr: 0604448	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension with heart 
symptoms.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  As the veteran resides in Texas, subsequent decisions 
were issued by the Waco, Texas RO.  

This case was remanded by the Board in May 2005 for a VA 
examination and to obtain the veteran's private treatment 
records.  As the required development has been completed, no 
further action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  Thus, this case is properly before the Board.
 

FINDING OF FACT

Competent medical evidence does not show that the veteran 
developed hypertension with heart symptoms during active 
service or within one year of separation from service, or 
that the veteran's current hypertension is related to his 
active service.  


CONCLUSION OF LAW

Hypertension with heart symptoms was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 
3.303, 3.04, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his service connection claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO provided the veteran with notification letters dated 
October 2003 and May 2005. The VA fully notified the veteran 
of what is required to substantiate his claim in the 
notification letters, and in the statement of the case (SOC) 
dated in June 2003 and supplemental statements of the case 
(SSOC), dated January 2004 and December 2005.  The RO 
notified the veteran as to the reasons why he was not 
entitled to service connection in the July 2002 rating 
decision, the SOC, and the SSOC's.  The SOC and SSOC's fully 
provided the laws and regulations regarding entitlement to 
the benefits sought, and included a detailed explanation as 
to why the veteran had no entitlement to service connection  
under the applicable laws and regulations based on the 
evidence provided.  Together, the notification letters, SOC, 
and SSOC's provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for 
service connection.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are records from private 
physicians and a VA exam of record.  Thus, it does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran contends that he is entitled to service 
connection for hypertension with heart symptoms.  He alleges 
that this disorder either began in service, or in the 
alternative, developed to a compensable degree within one 
year of his discharge.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more after December 31, 
1946, and certain chronic diseases, including cardiovascular 
renal disease (which includes hypertension), become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows the veteran currently has 
hypertension.  The earliest hypertension diagnosis of record 
is in October 1995, with ongoing treatment to May 2005.  
Additionally, an October 2005 VA medical examination record 
confirmed the diagnosis of hypertension. 

The next issue is whether there is any in service incurrence 
of hypertension.

The veteran did not report a history of high blood pressure 
at his medical entrance examination in July 1953; and 
clinical evaluation showed his heart and vascular system to 
be normal.  The veteran's sitting blood pressure at that time 
was 140/70.  At the veteran's separation examination in July 
1955, the veteran did not report high blood pressure and his 
sitting blood pressure was 130/78.  There is no record of any 
heart or vascular abnormality at any time during service or 
at separation.  Thus, there is no evidence of an in service 
incurrence of hypertension.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 303(d), 3.304, 3.306.   
   
However, since the veteran served for 90 days after December 
31, 1946, hypertension may be presumed to have occurred in 
service as long as it manifested to a degree of 10 percent or 
more within one year from date of termination of such 
service.  In the instant case, there is no persuasive 
evidence showing that hypertension was manifested to a degree 
of 10 percent or more within one year of the veteran's 
separation.

The veteran separated from the service in July 1955.  The 
veteran claims that he was diagnosed and treated for 
hypertension in May 1956 by Dr. M.  Following the Board's 
remand in May 2005, the RO attempted to obtain treatment 
records from Dr. M.  In December 2003, Dr. M. replied stating 
that he retired nine years ago (in approximately 1994), and 
no longer has the veteran's records. 

The veteran offers a letter from Dr. W. as support for his 
assertion that he has been treated for hypertension since 
1956.  There are two letters from Dr. W. in the file.  In a 
January 2003 letter, Dr. W. stated that he had no knowledge 
of whether the veteran was hypertensive in service.  In the 
subsequent March 2005 letter, Dr. W. reported that since the 
veteran was noted to have hypertension in 1956, his current 
conditions originated in service.

At an October 2005 VA examination, the examiner, after 
reviewing the claims file, stated that there was no medical 
documentation showing that the veteran developed hypertension 
within one year of separation.  The examiner specifically 
noted that only Dr. M., who was the veteran's treating 
physician in 1956, would have documentation of a diagnosis of 
hypertension at that time.  The examiner, after reviewing Dr. 
W.'s opinion that the veteran's current condition began in 
1956 and was related to service, questioned Dr. W.'s opinion, 
since the veteran only became a patient of Dr. W. in the 
1990's. 

After reviewing the file, the Board finds that the evidence 
does not show that the veteran's hypertension manifested 
within one year of separation.  There are no medical records 
showing a diagnosis or symptoms of hypertension from 1956, 
and the veteran's treating physician at that time, Dr. D.M., 
no longer has the veteran's treatment records.  Though the 
veteran asserts that he had hypertension as early as 1956, 
the first record of a diagnosis of hypertension is in October 
1995.  

The Board has considered the veteran's statements that it is 
his opinion that his hypertension began within 1 year of 
service.  The veteran is competent as a lay person to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the Board is not 
assailing the credibility of the veteran, his assertions 
alone, unsupported by any objective medical records verifying 
that the events reported to have occurred over 50 years 
earlier had, in fact, actually transpired, are insufficient 
to prove the veteran's claim.

The Board recognizes that Dr. W.'s opinion is that the 
veteran has had hypertension since 1956.  However, the Board 
finds Dr. W's opinion unpersuasive.  First, in a January 2003 
letter, Dr. W. stated that he had no knowledge of whether the 
veteran was hypertensive in service; however, in a March 2005 
letter, Dr. W. stated that the veteran's hypertension began 
in service.  Dr. W does not offer an explanation for his 
change of opinion.  Since Dr. M retired in approximately 1994 
and no longer has the veteran's records, and the veteran's 
first records with Dr. W. are in 1995, it appears that Dr. 
W's opinion was based on the history as reported by the 
veteran.  In LeShore v. Brown, 8 Vet. App. 406 (1995), the 
Court held that a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional.  Although the 
veteran reported a diagnosis of hypertension in 1956, the 
physician could only confirm the veteran's contention through 
medical evaluations.  It does not appear that the physician 
reached the conclusion based on an examination of the 
veteran's medical record in 1956.  Based on these facts, the 
Board does not find Dr. W.'s letter stating that the veteran 
had hypertension in service to be persuasive.

The Board notes the recent Court's holding in Coburn v. 
Nicholson, No. 03-1345 (Jan. 26, 2006), holding in part that 
reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  See Kowalski, supra (citing Wilson v. Derwinski, 2 
Vet.App. 614, 618 (1992), for the proposition that Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet.App. 458, 460 
(1993) (finding Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet.App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran rejecting 
it).  Generally, hearsay medical evidence, as transmitted by 
lay person, cannot be sufficient to render a veteran's claim; 
connection between what physician said and lay person's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  In the 
present case, the Board has made a determination that the 
veteran's lay statements to Dr. W., without other 
corroborating evidence such as treatment records or a 
physician's statement, are insufficient to show hypertension 
in service or in the post-service year.  Therefore, the Dr. 
W's medical report is appropriately rejected.

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for hypertension with 
heart symptoms.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  




ORDER

Service connection for hypertension with heart symptoms is 
denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


